*417The opinion of the Court was drawn up by
SifEPUEY J.
It was decided in Lubec v. Eastport, 3 Greenl. 220, that a minor, who was emancipated, might gain a settlement in his own right by dwelling and having his home in a town at the time of the passage of the act of March 21, 1821. And it was decided in Leeds v. Freeport, 1 Fairf. 356, that a minor, who was bound to service by the overseers of the poor, could, while so bound, gain a settlement under that provision of the act.
The pauper was in this case, emancipated by the death of both his parents. And whether under or over the ago of fourteen years in March, 1821, and whether then bound to service or not, he might according to these decisions gain such a settlement in his own right.
It was also decided in Leeds v. Freeport, that one, who was a pauper when so bound to service, could not be considered as continuing to receive supplies as a pauper by reason of such binding. It is admitted in the agreed statement, that the pauper resided in Harmony from 1816 to 1826, and there can be no doubt, that his residence was of such a character, that he must be considered as dwelling and having his home there during that time. And he thereby gained a settlement in that town.
The defendants are to be defaulted, and judgment is to be rendered for the plaintiffs according to the agreement.